On The Merits.
The merits of the case are thus disposed of by our able brother of the District Court:
“Common every day equity and'justice are with the plaintiff.
“It appears that the defendant was married to an irresponsible and impecunious absentee.
“She employed counsel to obtain from a worthless husband whose title of head and master of the community is a keen sarcasm.
“The services were rendered to her, and she profited by them, in the same way and to the same extent that she would in the purchase of household supplies.
“I see no distinction in her liability when she personally receives the benefit.
“In Benedict vs. Holmes, the ultimate effect was' to diminish the wife’s share in the community, hence *351we can Infer that if there was no community to pay the debt it was she who would have been compelled to pay the debt incurred.
Opinion and decree, May 31st, 1915.
Rehearing refused, June 30th, 1915.
Writ denied, October 20th, 1915.
“The wife certainly has the right and power to .contract for necessaries, independent of her husband; but it would be manifestly unjust and unfair to relegate her creditors .to an insolvent and bankrupt estate. ’ ’
“If this is not the law then the wife would have no right or power to buy necessaries and would be compelled to* starve or defraud her creditors.
“The services rendered were worth the amount (claimed) and the Court finds on the quantum meruit that plaintiff is entitled to that .amount and as prayed for.”
We fully concur in these views. Benedict vs. Holmes, 104 La., 535, decides no more than this; that attorney’s fees incurred by a wife in the ádjustment of a community between herself and her husband, are a proper charge against that community for which the husband is- of course primarily liable. Nothing in that opinion conflicts with the views so well' expressed by the District Judge, which find ample support in Crow vs. Yocum, 11 Rob., 506,